Citation Nr: 0715480	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disease.  

2.  Entitlement to an initial compensable rating for pleural 
plaques and calcified asbestosis node.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and August 2003 rating decisions 
of the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue of entitlement to an initial compensable rating for 
pleural plaques and calcified asbestosis node is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In a January 2004 VA Form 21-4138, prior to the promulgation 
of a decision in the appeal, the Board received notification 
from the veteran that a withdrawal of this appeal as to the 
issue of service connection for hypertension and heart 
disease is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran as to the issue of service connection for 
hypertension and heart disease have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Hypertension and Heart Disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In a January 2004 VA Form 21-4138, the 
veteran withdrew his appeal as to the issue of service 
connection for hypertension and heart disease, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to the issue of 
service connection for hypertension and heart disease and it 
is dismissed.


ORDER

The appeal as to the issue of service connection for 
hypertension and heart disease is dismissed.


REMAND

An Initial Compensable Rating for Pleural Plaques and 
Calcified Asbestosis Node

Service connection has been granted for pleural plaques and 
calcified asbestosis node and a non-compensable rating was 
assigned under Diagnostic Code 6833.  See 38 C.F.R. § 4.97 
(2006).  That diagnostic code assigns ratings based on 
pulmonary function test (PFT) findings.  The veteran was 
afforded a VA examination in February 2002.  The examiner 
reviewed the veteran's cardiac history and noted that there 
were symptoms associated with the cardiac disability to 
include dyspnea.  On examination, the veteran was unable to 
proceed through any physical exercise due to his inability to 
tolerate exertion.  However, pulmonary function testing was 
performed which showed reduced lung function capacity.  The 
diagnoses were calcified pleural plaques that were consistent 
with asbestos exposure and history of cardiovascular disease, 
status post coronary artery bypass surgery as well as left 
carotid endarectomy.  The examiner included a statement at 
the end of the report that stated that the veteran's 
breathing problem is related to his cardiac insufficiency.  

Thereafter, the veteran sought treatment from the Austin 
Medical Center, Mayo Health System, in September 2003.  
Pulmonary function testing again revealed reduced lung 
function capacity.  The pulmonary function tests were the 
only record provided.  The veteran maintains that the Forced 
Vital Capacity (FVC) and the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO(SB)) 
test results showed worsening.  Specifically, he indicated 
that the DLCO score showed worse impairment.  The Board notes 
that it is unclear whether the DLCO findings were presented 
in terms of percent predicted as required by the VA Rating 
Schedule.  The RO maintains that any breathing limitations 
were due to the heart disability, based on the prior VA 
examiner's statement.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  The complete medical records of the 
Austin Medical Center, Mayo Health System, Respiratory Care 
Department should be obtained in compliance with VA's duty to 
assist.  

Further, as the veteran has asserted that his service-
connected disability has worsened since his last examination, 
he should be afforded a new examination in compliance with 
VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  The Board notes further, that the February 
2002 PFT findings were reported in pre-bronchodilator values.  
However, the Board notes that supplementary information 
published with promulgation of the current rating criteria 
reveals that post-bronchodilator findings are the standard in 
pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996) (VA assesses pulmonary function after 
bronchodilation).  Indeed, this current VA practice is 
required by VA regulation as of October 6, 2006.  See 38 
C.F.R. § 4.96 (d) (October 6, 2006).  Note 4 under that 
section states that post-bronchodilator studies are required 
when PFT's are done for disability evaluation purposes except 
when the results of pre-bronchodilator pulmonary function 
tests are normal or when the examiner determines that post-
bronchodilator studies should not be done and states why.  
Note 5 states that when evaluating based on PFT's, use post-
bronchodilator results in applying the evaluation criteria in 
the rating schedule unless the post-bronchodilator results 
were poorer than the pre-bronchodilator results.  In those 
cases, use the pre-bronchodilator values for rating purposes.  
Although the VA examiner concluded that the veteran's 
breathing problem is related to his cardiac insufficiency, it 
is unclear whether post-bronchodilator results would alter 
this conclusion.  In any event, because the PFT is inadequate 
for rating purposes, further examination is necessary.

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain and associate with the claims 
file copies of all clinical records 
relating to treatment of respiratory 
complaints, which are not already in the 
claims file, of the veteran's treatment 
at the Austin Medical Center, Mayo Health 
System, Respiratory Care Department in 
September 2003 and through the present.  

3.  Schedule the veteran for a 
respiratory examination.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed.  Any indicated tests, 
including pulmonary function tests (PFT), 
should be accomplished.  The examiner 
should specify if any limitation shown on 
pulmonary function testing is due to 
service-connected pleural plaques and 
calcified asbestosis node.  The examiner 
should note that post-bronchodilator 
studies are required when PFT's are done 
for disability evaluation purposes except 
when the results of pre-bronchodilator 
PFT's are normal or when the examiner 
determines that post-bronchodilator 
studies should not be done and states 
why.  If no limitation is caused by 
service-connected pleural plaques and 
calcified asbestosis node, that should 
also be indicated.  A rationale for any 
opinion expressed should be provided.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


